Per Curiam:

This is a direct appeal in a criminal case. The defendant was convicted by a jury of uttering a forged instrument in violation of K. S. A. 1972 Supp. 21-3710(b) under which the penalty is imprisonment in the Kansas State Penitentiary for not less than three or more than ten years. Defendant had a prior felony conviction and was sentenced to imprisonment for a minimum of six years and a maximum of twenty years under the Habitual Criminal Act. (K. S. A. 1972 Supp. 21-4504.)
The point on appeal argued by counsel for defendant is that the sentence constitutes cruel and unusual punishment in violation of the Constitutions of the United States and of the State of Kansas.
Defendant had been released on parole from a sentence of armed robbery approximately eight months prior to the commission of the offense for which he was convicted in this case. The sentence imposed is within the limits of the applicable statutes and is not erroneous. (State v. Coutcher, 198 Kan. 282, 424 P. 2d 865; and Gladen v. State, 196 Kan. 586, 413 P. 2d 124.)
While other points raised by defendant on appeal were not argued, they were considered by the court and found to be without merit.
The judgment of the trial court is affirmed.